Citation Nr: 1100518	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  10-27 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation, under the provisions of 
38 U.S.C.A. § 1151, for prostate cancer.   

2.  Entitlement to compensation, under the provisions of 
38 U.S.C.A. § 1151, for Peyronie's disease/erectile dysfunction.   

3.  Entitlement to compensation, under the provisions of 
38 U.S.C.A. § 1151, for urinary incontinence.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran had active service from September 1953 to August 1954 
and from March 1955 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas. 

In October 2010, the Veteran testified during a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing is of record.

The Veteran, through his various submissions and sworn Board 
testimony, has made plain that his February 2008 initiating claim 
sought entitlement to compensation, under the provisions of 
38 U.S.C.A. § 1151, for Peyronie's disease/erectile dysfunction 
and urinary incontinence, not service connection.  See Board 
Hearing Trans., pp. 2, 4-6, 11, Oct. 19, 2010.  Accordingly, the 
Board has recharacterized the respective claims, as reflected on 
the title page, to remain consistent with the Veteran's theory of 
entitlement and in the interest of clarity.  

The Board has expanded the Veteran's service connection claim for 
depression, as reflected on the title page, in light of Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  What is more, although a now 
final December 1958 rating decision denied service connection for 
schizophrenia, the Veteran's present service connection claim for 
acquired psychiatric disorder, to include depression, is a claim 
for benefits based on a new and different diagnosis; therefore, 
the Board finds that the new and material requirements of 
38 U.S.C.A. § 7104(b) are not for application in present matter.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran presently seeks to establish entitlement to 
compensation, under the provisions of 38 U.S.C.A. § 1151, for (i) 
prostate cancer, (ii) Peyronie's disease/erectile dysfunction and 
(iii) urinary incontinence, as well as service connection for an 
acquired psychiatric disorder, to include depression.  

Essentially, the Veteran maintains that his diagnosed prostate 
cancer, Peyronie's disease/erectile dysfunction and urinary 
incontinence were caused by irresponsible and unconscionable 
delays in treatment, testing and/or diagnosis.  Initially, the 
medical evidence of record confirms that the Veteran was provided 
testosterone replacement therapies by VA medical professionals 
and that such treatment may increase the risk of prostate cancer; 
moreover, after an elevated prostate-specific antigen (PSA) test 
result, the Veteran's testosterone treatment was discontinued.  
See "Assessment/Plan," VA Primary Care Notes, Oct. 22, 2004, 
Apr. 28, 2004, Jul. 23, 2002; VA Treatment Note, Apr. 30, 2004.  
The record also suggests from December 2004 to May 2005, no PSA 
testing was undertaken, and that the Veteran was diagnosed with 
prostate cancer in September 2005.  See VA Oncology Summary, 
Sept. 16, 2005.  After a review of the claims file, the Board 
finds the medical evidence to be inadequate to properly evaluate 
the Veteran's claims, under the provisions of 38 U.S.C.A. § 1151.  
As the Board may not rely on its own unsubstantiated medical 
opinion, the Veteran's claims must be remanded so the record may 
be supplemented with additional medical opinion(s).  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Allday v. 
Brown, 7 Vet. App. 517 (1995).  

At his October 2010 Board hearing, the Veteran provided sworn 
testimony that he received prostate cancer related treatment at a 
private medical facility (i.e. Wesley Hospital), but these 
records have not been associated with the claims file.  See Board 
Hearing Trans. pp. 4-5, Oct. 19, 2010.  The Veteran further 
testified that he received VA psychiatric treatment; however, 
only a November 2007 VA mental health evaluation is of record.  
Id. at 10-11; see also VA MHC/Intake, Nov. 7, 2007.  Under the 
law, VA must obtain these records prior to proceeding with the 
evaluation of the Veteran's claims.  Thus, the Board, and has no 
discretion and must remand this claims for further development.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

The Veteran's Board testimony also made clear that he sought 
compensation, under the provisions of 38 U.S.C.A. § 1151, for 
Peyronie's disease/erectile dysfunction, and urinary 
incontinence.  However, the record does not reflect adequate 
Veterans Claims Assistance Act (VCAA) notice to the Veteran, 
regarding how to establish, and the regulations governing, these 
claims, and VA must provide notice addressing this theory of 
entitlement.  38 U.S.C.A. § 5103(a) (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should provide the Veteran 
appropriate VCAA notice concerning how to 
establish, and the regulations governing, his 
respective claims for compensation, under the 
provisions of 38 U.S.C.A. § 1151, for 
Peyronie's disease/erectile dysfunction and 
urinary incontinence.  

2.  The RO/AMC should contact the Veteran, to 
ascertain any private medical facility(ies) 
where he received prostate cancer related 
treatment(s) and/or hospitalization, to 
include the Wesley Hospital referenced at his 
October 2010 Board hearing.  Thereafter, the 
RO/AMC should undertake all appropriate 
efforts to attempt to obtain any indicate 
records.  All development efforts should 
be associated with the claims file.  

3.  The RO/AMC should obtain any VA 
psychiatric treatment and/or hospitalization 
records, generated after November 2007, and 
associate these records with the claims file.  

4.  After the above records have been 
obtained, the RO/AMC should provide the 
Veteran's claims file to a VA oncologist (or 
other appropriately qualified physician), not 
associated, or employed, with the Robert J. 
Dole VA Medical Center.  The claims file, to 
include a copy of this Remand, should be 
reviewed by the VA examiner, noting this 
review in the provided report.  The examiner 
should record the history of the Veteran's 
prostate cancer, Peyronie's disease/erectile 
dysfunction and urinary incontinence.  
Thereafter, the VA examiner should 
specifically address the following:

(a)  Does the Veteran at least as likely 
as not (a probability of 50 percent or 
greater) have additional disability, to 
include (ii) prostate cancer, (iii) 
Peyronie's disease/erectile dysfunction 
and/or (iv) urinary incontinence 
disorder, resulting from any delayed 
testing (i.e., PSA testing) or improper 
treatment, in light of the Veteran's 
usage of testosterone replacement 
therapies?  

(b)  If additional disability is shown, 
was such additional disability the 
result of, or caused by, a lack of 
proper care or negligent treatment on 
the part of VA caregivers?  In other 
words, did any action or inaction by VA 
caregivers cause additional disability 
or constitute carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault?  If so, 
did VA fail to exercise the degree of 
care that would be expected of a 
reasonable health care provider?

(c)  If additional disability is shown, 
was the cause of the additional 
disability(ies) an event not reasonable 
foreseeable?  [Note:  The event need not 
be unforeseeable or unimaginable but 
must be one that a reasonable health 
care provider would not have considered 
to be an ordinary risk of the treatment 
provided.]

In doing so, the examiner should acknowledge 
the Veteran's statements as to the onset and 
continuity of symptomatology.  The examiner 
should provide clear and complete medical 
reasoning and rational (i.e. a discussion of 
the facts and the medical principles 
involved) for all requested opinions and 
findings, in a legible report.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional information 
and comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim as 
a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

